Jaqueline R




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 1, 2015

                                      No. 04-15-00597-CV

                                   Julia Ann HERNANDEZ,
                                           Appellant

                                                v.

                                     Jaqueline R. GOEDE,
                                            Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2015CV00194
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        Julia Ann Hernandez appeals a judgment signed May 26, 2015. Unless a motion that
extended the appellate timetable was timely filed, the notice of appeal was due thirty days later
on June 25, 2015. See TEX. R. CIV. P. 329b(a),(g); TEX. R. APP. P. 26.1(a). The clerk’s record
contains a motion for new trial bearing a date-stamp of June 26, 2015. The certificate of service
states the motion for new trial was served on opposing counsel on June 26, 2015. Because the
motion for new trial appears not to have been timely filed, Hernandez’s notice of appeal was due
June 25, 2015, or a motion for extension of time to file the notice of appeal was due fifteen days
later on June 30, 2015. See TEX. R. APP. P. 26.1, 26.3. Hernandez did not file a timely notice of
appeal or a motion for extension of time to file the notice of appeal. However, on September 11,
2015, Hernandez filed a notice of appeal.
        We therefore order a response due by October 20, 2015, establishing that the motion
for new trial and notice of appeal were timely filed electronically or showing other cause why
this appeal should not be dismissed for lack of jurisdiction. See TEX. R. CIV. P. 21(f)(5). If
appellant fails to satisfactorily respond within the time provided, the appeal will be dismissed.
See TEX. R. APP. P. 42.3(a), (c). Appellant has the burden to request the trial court clerk
prepare a supplemental clerk's record containing all necessary pleadings and orders to establish
this court’s jurisdiction. Appellant must file a copy of any such request with this court. All
deadlines in this matter are suspended until further order of the court.


                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court